UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILIP E. DeBLASIO,

                        Plaintiff,

                    - v. -
                                                      19 Civ. 201 (KPF)
DOCTOR WILLIAMS, CORRECTIONAL
OFFICER SIMON, CORRECTIONAL                                ORDER
OFFICER JOHN DOE #1, and
CORRECTIONAL OFFICER JOHN DOE
#2,

                        Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      On October 1, 2019, the Court ordered Corporation Counsel for the City

of New York to ascertain the identity, badge number, and service addresses of

the two “John Doe” defendants named in Plaintiff’s Complaint. (Dkt. #7). On

November 27, 2019, Corporation Counsel informed the Court that, based on

incidents outlined in Plaintiff’s Complaint and its own investigation into the

alleged incident, it has been unable to ascertain the identities of the John

Does. (Dkt. #13).

      Accordingly, Plaintiff is hereby ORDERED to provide the Court with

further physical identifying and/or descriptive information for the two John

Doe officers to help Corporation Counsel identify the two officers involved the

alleged incident. Such information includes, but is not limited to, gender,

approximate height, weight, age, race, hair color, and eye color. Plaintiff is

ORDERED to provide such information on or before December 31, 2019.

      SO ORDERED.
Dated: November 27, 2019
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:
 Philip E. DeBlasio
 NYSID: 04489407Y
 DIN No: 19-A-0070
 Green Haven Correctional Facility
 594 Route 216
 Stormville, NY 12582-0010




                                           2
